ACCEPTED
                                                                                           01-15-00117-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      9/1/2015 10:28:32 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK


                               No. 01-15-00117-CV
                                                                          FILED IN
                                                                   1st COURT OF APPEALS
                                   In the                              HOUSTON, TEXAS
                                                                   9/1/2015 10:28:32 AM
                               Court of Appeals                    CHRISTOPHER A. PRINE
                                                                           Clerk
                       for the First District of Texas

                                   LEAGUE CITY,
                                                       Appellant/Cross-Appellee,
                                            v.

               TEXAS WINDSTORM INSURANCE ASSOCIATION,
                                       Appellees/Cross-Appellants.


                   UNOPPOSED MOTION FOR EXTENSION
                OF TIME TO FILE BRIEF OF CROSS-APPELLEE

TO THE HONORABLE COURT OF APPEALS:

          Appellant, League City, under the authority of TEX. R. APP. P. 10.5(b), asks

for additional time to file its brief as cross-appellee.

          1.    The brief of cross-appellee is due September 8, 2015.

          2.    This is League City’s first request for an extension of time for filing

its brief as cross-appellee.

          3.    League City respectfully requests a 30-day extension of time for filing

its brief as cross-appellee. With the extension, League City’s brief as cross-

appellee will be due on Thursday, October 8, 2015.




47749_1
          4.   An extension is necessary and warranted because counsel has been

required to attend to other time-sensitive matters, including the following:

          a.   Preparation of brief of appellant in No. 01-15-00117-CV; League City
               v. Texas Windstorm Insurance Association; in the First Court of
               Appeals, Houston, Texas, filed August 7, 2015.
          b.   Preparation for and attendance at hearing on post-judgment motions in
               No. 2009-71319; Metro Hospitality Management, L.L.C. and
               Shabahram Yazdani-Beioky v. Abdee Sharifan; in the 333rd Judicial
               District Court of Harris County, Texas, held on August 7, 2015.

          c.   Preparation of summary judgment motions and responses, pre-
               arbitration motions and responses in No. 01-14-0000-5861; Memorial
               Clinical Associates, P.A. v. Amy Rozell, as Independent Executrix of
               the Estate of Craig Jefferies, M.D., Deceased; in the Arbitration
               Tribunals of the American Arbitration Association, filed on August
               14, 2015, August 25, 2015, and due on September 3, 2015.

          d.   Preparation of response to motion to enforce settlement in No. 4:13-
               cv-03426; Vikas WSP Limited v. Economy Mud Products Company
               d/b/a Economy Polymers & Chemical, Inc.; in the United States Court
               for the Southern District of Texas, Houston Division, filed on August
               21, 2015.

          e.   Preparation of objections to magistrate judge’s memorandum and
               recommendation in No. 4:14-cv-02725; Cabrera v. Amerigas
               Propane, L.P.; In the United States Court for the Southern District of
               Texas, Houston Division, filed on August 21, 2015.

          f.   Preparation of response to petition for writ of mandamus in No. 15-
               0452; In re National Lloyds Insurance Company; in the Supreme
               Court of Texas, filed on August 21, 2015.

          g.   Preparation for and attendance at hearings in No. 01-14-0000-5861;
               Memorial Clinical Associates, P.A. v. Amy Rozell, as Independent
               Executrix of the Estate of Craig Jefferies, M.D., Deceased; in the
               Arbitration Tribunals of the American Arbitration Association, held
               on August 26, 2015, and set for September 2, 2015 and September 10,
               2015.


46355_1                                2
          h.   Preparation of relator’s reply brief on the merits in No. 14-0999; In Re
               Christopher W. Martin; in the Supreme Court of Texas, due
               September 8, 2015.

          i.   Preparation for and attendance at scheduling conference in No. 4:14-
               cv-02725; Cabrera v. Amerigas Propane, L.P.; In the United States
               Court for the Southern District of Texas, Houston Division, set for
               September 9, 2015.
          j.   Preparation for and attendance at hearing in No. 4:13-cv-03426; Vikas
               WSP Limited v. Economy Mud Products Company d/b/a Economy
               Polymers & Chemical, Inc.; in the United States Court for the
               Southern District of Texas, Houston Division, set for September 10,
               2015.

          k.   Preparation of respondent’s brief on the merits in No. 14-0721; USAA
               Texas Lloyd’s Company v. Gail Menchaca; in the Supreme Court of
               Texas, due September 21, 2015.

          l.   Arbitration in No. 01-14-0000-5861; Memorial Clinical Associates,
               P.A. v. Amy Rozell, as Independent Executrix of the Estate of Craig
               Jefferies, M.D., Deceased, in the Arbitration Tribunals of the
               American Arbitration Association, set for October 15, 16, 20, 21, and
               22, 2015.
          5.   Counsel for cross-appellee has conferred with counsel for appellee,

Dale Wainwright, and TWIA is unopposed to the requested extension.

          6.   This request is not sought for delay, but in order that justice may be

done. See TEX. R. APP. P. 10.5(b)(1)(C).

                                       PRAYER
          Cross-Appellee, League City, asks this Court to grant an extension of 30

days, until Thursday, October 8, 2015, to file its brief as cross-appellee. League

City also prays for any other relief to which it may be entitled.



46355_1                                 3
                              Respectfully Submitted:

THE MOSTYN LAW FIRM                    HOGAN & HOGAN

Gregory F. Cox                         By:   /s/ Jennifer Bruch Hogan
State Bar No. 00793561                       Jennifer Bruch Hogan
gfcox@mostynlaw.com                          State Bar No. 03239100
6280 Delaware Street                         jhogan@hoganfirm.com
Beaumont, Texas 77706                        Richard P. Hogan, Jr.
409.832.2777–telephone                       State Bar No. 09802010
409.832.2703–facsimile                       rhogan@hoganfirm.com
                                             James C. Marrow
THE MOSTYN LAW FIRM                          State Bar No. 24013103
                                             jmarrow@hoganfirm.com
Rene M. Sigman                         Pennzoil Place
State Bar No. 24037492                 711 Louisiana, Suite 500
rmsigman@mostynlaw.com                 Houston, Texas 77002-2721
3810 W. Alabama                        713.222.8800–telephone
Houston, Texas 77027                   713.222.8810–facsimile
713.861.6616–telephone
713.861.8084–facsimile

                         Attorneys for Cross-Appellee




46355_1                            4
                        CERTIFICATE OF CONFERENCE
          Counsel for cross-appellee has conferred with counsel for cross-appellant,

Dale Wainwright, and TWIA is unopposed to the motion for extension of time to

file League City’s brief as cross-appellee.


                                                     /s/ Jennifer Bruch Hogan
                                                     Jennifer Bruch Hogan
                                                     Dated: September 1, 2015




46355_1                                 5
                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing was
forwarded to all counsel of record by the Electronic Filing Service Provider, if
registered; a true and correct copy of this document was forwarded to all counsel
of record not registered with an Electronic Filing Service Provider and to all other
parties as follows:
Counsel for Texas Windstorm Insurance Association:

          Dale Wainwright
          BRACEWELL & GIULIANI LLP
          111 Congress Avenue Suite 2300
          Austin, Texas 78701-4061
          Via TexFile

          Andrew T. McKinney IV
          LITCHFIELD CAVO LLP
          One Riverway, Suite 1000
          Houston, Texas 77056
          Via TexFile

          James R. Old, Jr.
          JAY OLD & ASSOCIATES, PLLC
          3560 Delaware, Suite 308
          Beaumont, Texas 77706
          Via TexFile


                                           /s/ Jennifer Bruch Hogan
                                           Jennifer Bruch Hogan
                                           Dated: September 1, 2015




46355_1                                    6